NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  31-OCT-2022
                                                  08:02 AM
                                                  Dkt. 54 SO



                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI‘I


                STATE OF HAWAI‘I, Plaintiff-Appellee, v.
                  QUINCY K. BECK, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                             HANA DIVISION
                      (CASE NO. 2DCW-XX-XXXXXXX)


                       SUMMARY DISPOSITION ORDER
     (By:     Ginoza, Chief Judge, Wadsworth and McCullen, JJ.)

            Defendant-Appellant Quincy K. Beck (Beck) appeals from

the District Court of the Second Circuit's 1 July 2, 2021

Judgment; Notice of Entry (Judgment) convicting Beck of Criminal

Trespass in the Second Degree, in violation of Hawaii Revised

Statutes (HRS) § 708-814(1)(b) (Supp. 2019).            On appeal, Beck

raises two points of error, challenging the sufficiency of the

charge and sufficiency of the evidence.




     1   The Honorable Douglas J. Sameshima presided.
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the issues raised and the arguments advanced, we resolve the

points of error as discussed below.

          (1)   In the first point of error, Beck contends that

the State "failed to provide [him] with adequate notice of the

elements and essential facts of the offense of Criminal Trespass

[i]n [t]he Second Degree because the Complaint and oral charge

failed to provide the meaning of 'reasonable warning or request'

as that phrase is expressly defined by HRS § 708-814(1)(b)."

Beck argues that the charge "did not specify that Beck must be

served, within the past year, with a written warning or request

to leave."

          The State acknowledges that "[t]he lack of [a

statutory] definition rendered the charge fatally defective[.]"

See Territory v. Kogami, 37 Haw. 174, 175 (Haw. Terr. 1945)

(holding that, while a prosecutor's concession of error is

"entitled to great weight," before a conviction is reversed, "it

is incumbent upon the appellate court to ascertain first that

the confession of error is supported by the record and well-

founded in law and to determine that such error is properly

preserved and prejudicial").

          "[A]n oral charge or complaint must sufficiently

allege all of the essential elements of the offense."      State v.


                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Sprattling, 99 Hawai‘i 312, 318, 55 P.3d 276, 282 (2002)

(internal quotation marks omitted); State v. Jendrusch, 58 Haw.

279, 281, 567 P.2d 1242, 1244 (1977).       In addition, "[a]

complaint . . . cannot reasonably be construed to charge an

offense if it omits an element of the offense or when the common

definition of an element of an offense set forth in the charge

does not comport with its statutory definition."       State v.

Baker, 146 Hawai‘i 299, 308, 463 P.3d 956, 965 (2020) (citations

omitted).    We review the sufficiency of a charge de novo.       State

v. Wheeler, 121 Hawai‘i 383, 390, 219 P.3d 1170, 1177 (2009)

(citation omitted).

            HRS § 708-814(1)(b) defines "reasonable warning or

request" as a "warning or request communicated in writing at any

time within a one-year period."       This definition does not

comport with its common meaning because a reasonable person

would not assume that the warning requires a writing within a

one-year period.    See State v. King, 139 Hawai‘i 249, 254, 386

P.3d 886, 891 (2016) (explaining that "[a] 'reasonable warning

or request' is then given a specialized meaning that applies

only '[f]or the purposes of this paragraph'" (some brackets in

original)).

            Thus, the failure to provide the statutory definition

of reasonable warning or request in the complaint and oral

charge "amounted to an omission of an entire element of the
                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


offense."    See State v. Kauhane, 145 Hawai‘i 362, 373, 452 P.3d

359, 370 (2019) (holding that the State's failure to include the

statutory definition of "obstructs" in its charge, as defined by

HRS § 711-1100 (2014), rendered the charge insufficient because

the statutory definition does not comport with its common

definition); State v. Cavness, 80 Hawai‘i 460, 464, 911 P.2d 95,

99 (App. 1996) (explaining that "reasonable warning or request"

is an element of Criminal Trespass in the Second Degree).

            (2)   In his second point of error, Beck contends

"[t]he district court reversibly erred by finding that the State

presented sufficient evidence to prove Beck trespassed on

'commercial premises.'"       Beck argues that "[t]here is no

evidence, let alone substantial evidence, the Church received

money from the food truck operators or their customers."

            [E]vidence adduced in the trial court must be considered in
            the strongest light for the prosecution when the appellate
            court passes on the legal sufficiency of such evidence to
            support a conviction . . . . The test on appeal is not
            whether guilt is established beyond a reasonable doubt, but
            whether there was substantial evidence to support the
            conclusion of the trier of fact.

State v. Kalaola, 124 Hawai‘i 43, 49, 237 P.3d 1109, 1115 (2010)

(citations omitted and emphasis added).          In Cavness, the court

defined "'commercial property' as '[i]ncome producing property

(e.g., office buildings, apartments, etc.) as opposed to

'residential property.'"       80 Hawai‘i at 466, 911 P.2d at 101

(citation omitted).


                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           Here, the State's witness testified that the food

trucks that reside on church property actively collect money and

pay rent, providing supplemental income for the church.      Viewing

this testimony in the light most favorable to the State,

substantial evidence existed to support the conclusion that the

food truck lot was an income producing property and, thus, a

"commercial premises."    See Kalaola, 124 Hawai‘i at 49, 237 P.3d

at 1115.   Therefore, sufficient evidence existed as to the

commercial premises element.

           For the above reasons, we vacate the district court's

July 2, 2021 Judgment, and remand for further proceedings

consistent with this summary disposition order.

           DATED:   Honolulu, Hawai‘i, October 31, 2022

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Henry P. Ting,
Deputy Public Defender,               /s/ Clyde J. Wadsworth
for Defendant-Appellant.              Associate Judge

Gerald K. Enriques,                   /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
County of Maui,
for Plaintiff-Appellee.




                                  5